Case 1:21-cv-21105-UU Document 1 Entered on FLSD Docket 03/23/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     IN ADMIRALTY

    FALCON NAVIGATION A/S,

           Plaintiff,

    vs.                                                    CASE NO.:

    WORLD FUEL SERVICES CORPORATION

          Defendant.
    ______________________________________/

                                         COMPLAINT
                                           Rule 9(h)

           COMES NOW the Plaintiff, FALCON NAVIGATION A/S (“FALCON”), by and

    through its counsel, and for its Complaint against the Defendant, WORLD FUEL

    SERVICES CORPORATION (“WFS”) alleges as follows:

           1.      This is an admiralty and maritime claim within the meaning of Rule 9(h)

    of the Federal Rules of Civil Procedure. Jurisdiction is proper under 28 United States

    Code § 1333 in that this matter involves a maritime claim. Alternatively, the Court has

    jurisdiction under 28 United States Code § 1332 in that it involves citizens of different

    states and the matter in controversy exceeds $75,000.00, exclusive of interest and costs.

    Venue is appropriate under 28 U.S.C. § 1391(b)(2) and pursuant to the forum selection

    clause of WFS’s general terms and conditions.

           2.      Plaintiff FALCON was and is a foreign corporation organized and

    operating pursuant to the laws of a foreign country.

           3.      At all material times, Plaintiff FALCON was the sub-charterer of the M/V

    WL Uglich, an ocean going vessel.
Case 1:21-cv-21105-UU Document 1 Entered on FLSD Docket 03/23/2021 Page 2 of 7




           4.       WFS is a Florida corporation with its principal place of business at 9800

    N.W. 41st Street, Suite 400, Miami, Florida, and is in the business of brokering the supply

    of bunkers and marine fuels to vessels operating worldwide.

           5.       On or about September 20, 2020, FALCON entered into a time charter

    whereby it agreed to sub-charter the M/V WL Uglich from its Disponent Owners, W.L.

    Shipping Ltd.

           6.       The charter provided that FALCON was to provide and pay for all fuel.

           7.       FALCON placed an order for fuel bunkers with WFS, per the attached

    bunker confirmation, Exhibit A hereto.

           8.       On September 24, 2020, pursuant to the aforesaid fuel order, WFS,

    through its agent, NuStar Energy Services, Inc., delivered to the M/V WL Uglich 240.06

    metric tons Very Low Sulphur Fuel Oil (“VLSFO”) and 30.20 metric tons of Marine Gas

    Oil at Houston, Texas. See NuStar delivery receipt, Exhibit B.

           9.       After delivery of the fuel, samples were sent to Veritas Petroleum Services

    BV (VPS) for testing. VPS issued their reports on October 3, 2020, concluding that the

    sample quality did not meet specifications for VLSFO.       Specifically, VPS advised that

    the sample exceeded specifications for aluminum and silicon, and was above legal limits

    for sulphur at 0.53%. MARPOL Annex VI Regulation 14 requires that “The sulphur

    content of fuel oil used or carried for use on board a ship shall not exceed 0.50% m/m.”

           10.      After receipt of the VPS test results, Disponent Owners advised FALCON

    of the nonconformity, and demanded the vessel be debunkered, and the VLSFO be

    replaced.

           11.      FALCON advised WFS of the claim, and requested testing of the
Case 1:21-cv-21105-UU Document 1 Entered on FLSD Docket 03/23/2021 Page 3 of 7




    supplier’s Barge Samples, to verify whether the VLSFO was non-conforming. WFS

    refused to allow said testing.

           12.      In the face of continued demand by Disponent Owners, Falcon filed its

    formal claim with WFS on October 12, 2020, and demanded testing as required by the

    WFS Terms & Conditions. See Exhibit C.

           13.      Despite its contractual obligation to do so, WFS refused to permit testing

    of the Barge Samples.

           14.      On October 19, 2020, FALCON redelivered the vessel to Disponent

    Owners at Vila do Conde, Brazil. Prior to redelivery, samples of the VLSFO were

    collected from the vessel and again tested, this time by Intertek in Santos, Brazil. As with

    the VPS testing, sulphur was again found to be in excess of that permitted by MARPOL

    Annex VI Regulation 14, at 0.5597%.

           15.      FALCON reported these new results to WFS, and again requested access

    to the Barge Samples. See Exhibit D. Moreover, WFS continued its refusal to allow

    such testing.

           16.      On or around October 24-25, 2020, Disponent Owners arranged for the

    debunkering of the non-complying VLSFO at Vila do Conde.

           17.      As a result of the foregoing, the Disponent Owners presented a claim to

    FALCON and in turn instituted arbitration proceedings at London, England against

    FALCON for the out-of-specification fuel supplied by Defendants, seeking costs of

    replacement bunkers, costs of debunkering, and other losses.
Case 1:21-cv-21105-UU Document 1 Entered on FLSD Docket 03/23/2021 Page 4 of 7




                                           COUNT I
                                      BREACH OF CONTRACT

            Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

    through 17, as if fully set forth, and further states:

            18.     WFS is liable to FALCON for breach of contract for failure to supply

    sound bunkers fit for their intended use or for their ordinary use, and outside of the

    specifications of the contract.

            19.     WFS further breached their contract with FALCON by delivery of bunkers

    that did not meet specification for VLSFO under IMO 2020, and did not comply with

    requirements of MARPOL Annex VI regulation 14.

            20.     WFS further breached their contract with FALCON by refusing and

    failing to permit testing of Barge Samples, as required by WFS Terms & Conditions.

            21.     WFS materially breached the contract by delivering the off-specification

    bunkers, causing FALCON damage and loss.

            22.     Defendant’s breach of the contract caused damage to FALCON, including

    the costs of litigation and arbitration, and rendered FALCON potentially liable for the

    amounts sought by Disponent Owner for damages, as set forth more particularly herein.

            WHEREFORE, FALCON demands judgment for damages against Defendant,

    and other relief the Court deems proper and just.

                                       COUNT II
                             BREACH OF EXPRESS WARRANTY

            Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

    through 17, and further states:
Case 1:21-cv-21105-UU Document 1 Entered on FLSD Docket 03/23/2021 Page 5 of 7




           23.     WFS warranted to FALCON that it would provide fuel that was compliant

    with ISO and MARPOL requirements and the requirements of FALCON, and breached

    that warranty by supplying off-specification bunkers.

           24.     The provision of off-specification bunkers to FALCON by WFS was

    caused by their breaches in the following non-exclusive particulars:

           a)      Failure to properly determine the condition of the bunkers prior to

                   delivery;

           b)      Improper blending and/or contamination of the bunkers; and

           c)      Failure to deliver fuel compliant with ISO and/or MARPOL standards,

                   and legal for use on the M/V WL Uglich.

           25.     The foregoing breach of warranty caused damage to FALCON, including

    the costs of litigation and arbitration, and rendered FALCON potentially liable for the

    amounts sought by Disponent Owner for damages, as set forth more particularly herein.

           WHEREFORE, FALCON demands judgment for damages against Defendants,

    and other relief the Court deems proper and just.

                                            COUNT III
                                           INDEMNITY

           Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

    through 17, and further states:

           26.     That as a result of the delivery of the off-spec bunkers, Disponent Owner

    instituted arbitration proceedings in London against FALCON seeking damages arising

    from the supply of off-spec bunkers.

           27.     That as a result of those arbitration proceedings, FALCON is potentially
Case 1:21-cv-21105-UU Document 1 Entered on FLSD Docket 03/23/2021 Page 6 of 7




    liable for the amounts sought by Disponent for damages, in an amount in excess of USD

    $500,000.00.

           28.     Any amounts that FALCON is compelled to pay in the arbitration

    referenced herein, whether by settlement or arbitration award, will be solely because of

    the damages occasioned by the provision of off-spec bunkers by WFS, and not by any

    fault or neglect of FALCON, and FALCON is therefore entitled to be indemnified by

    WFS for damages, including attorney’s fees.

                                        COUNT IV
                                      CONTRIBUTION

           Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

    through 17, and further states:

           29.     That as a result of the delivery of the off-spec bunkers, Disponent Owners

    instituted arbitration proceedings in London against FALCON seeking damages arising

    from those off-spec bunkers.

           30.     That as a result of the arbitration proceeding, FALCON is potentially

    liable for the amounts sought by Disponent Owner for damages, in an amount in excess

    of USD $350,000.00.

           31.     Any amounts that Plaintiff is compelled to pay in the arbitration

    referenced herein, whether by settlement or arbitration award, will be because of the

    damages occasioned by the provision of off-spec bunkers by WFS, and FALCON is

    therefore entitled to contribution from WFS.



           WHEREFORE, as to all of the foregoing, Plaintiff prays:
Case 1:21-cv-21105-UU Document 1 Entered on FLSD Docket 03/23/2021 Page 7 of 7




           A.      That this Complaint for Damages be deemed good and sufficient;

           B.      That process is due form of law according to the rules and practices of this

    Honorable Court issue against Defendant WORLD FUEL SERVICES CORPORATION,

    citing them to appear and answer all and singular the matters aforesaid;

           C.      To stay the instant proceedings pending arbitration and the outcome of

    proceedings in London;

           D.      That after due proceedings be had, a judgment be entered in favor of

    Plaintiff, FALCON NAVIGATION A/S, and against the Defendant for the amount of

    Plaintiff’s damages and attorney’s fees as will be proven at trial, together with interest

    and costs.

           E.      That Plaintiff, FALCON NAVIGATION A/S, be granted such other and

    additional legal or equitable relief and remedy to which it is entitled or which this Court

    deems appropriate.

    Dated: March 23, 2021.



                                                 HORR, NOVAK & SKIPP, P.A.
                                                 Two Datran Center, Suite 1700
                                                 9130 South Dadeland Boulevard
                                                 Miami, FL 33156
                                                 Telephone: (305) 670-2525
                                                 Facsimile: (305) 670-2526
                                                 E-Mail Address:
                                                 wboeringer@admiral-law.com
                                                 mailto:service@admiral-law.com
                                                 _/s/ William R. Boeringer____________
                                                       WILLIAM R. BOERINGER
                                                       Florida Bar No.: 347191
